The court necessarily decided, in affirming the judgment of the court below, that the plaintiff did not, either as mortgagee or as purchaser under the foreclosure sale, acquire a title to the premises as against the defendants, grantees of the State under a sale for the non-payment of taxes. No other question was involved in or presented by the appeal. An opinion would have been but an elaboration of the reasons leading to the result as declared. The motion for a reargument appears to be chiefly with a view to a settlement of some question which may arise in other pending actions. We would be glad, by one judgment, to put an end to all litigation for the future, but that is impracticable, and we are compelled to decide questions as they arise, and the judgment in this action will only serve as a precedent when the same question is presented, and under similar circumstances. We decided the precise points presented, to wit.: first, that the defendants, by their tax-deed, acquired a valid title to the premises, subject to the right of mortgagees to redeem under the statute; second, that the defendants were not affected by the foreclosure of the mortgage and the sale of the mortgaged premises to the plaintiff; third, that the mortgagee might, at any time within six months after receiving *Page 8 
notice, redeem the premises from the sale, and that he was not compelled to await the reception of the notice before making the redemption; fourth, that the purchasers at the tax sale were not compelled to give any notice to the mortgagee in order to perfect their title, but could only limit the time within which redemption could be made, by giving the notice prescribed by statute. This statement will probably serve all the purposes of the appellant, and as the questions were thoroughly discussed and considered, a reargument would be fruitless. The motion is therefore denied.
All concur.
Motion denied.